Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2005                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  129214                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  JAY PATTERSON,                                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129214
                                                                   COA: 253662
                                                                   Roscommon CC: 02-723648-CL
  ROSCOMMON COUNTY ROAD
  COMMISSION,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 28, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CORRIGAN and MARKMAN, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 9, 2005                       _________________________________________
           t0301                                                              Clerk